ON REHEARING
PER CURIAM.
We have before us a petition for rehearing filed by the respondents, Florida Real Estate Commission and Charles A. Boyd, Jr., to vacate and set aside the opinion in Robert D. Roose v. Florida Real Estate Commission and Charles A. Boyd, Jr., Fourth District Court of Appeal, Case No. 2372, opinion filed March 11, 1970.
The petitioner, Robert D. Roose, filed petition for writ of certiorari to the respondents, Florida Real Estate Commission and Charles A. Boyd, Jr., contesting the revocation of petitioner’s real estate license by the respondent on the basis that the petitioner obtained immunity pursuant to Section 932.29, Florida Statutes, F.S.A., on the charge contained in the information filed against him by the respondents. Relying upon the Supreme Court’s decision in Florida State Board of Architecture v. Seymour, Fla.1952, 62 So.2d 1, we granted certiorari and vacated the order of the Florida Real Estate Commission finding the petitioner guilty of violation of F.S. Section 475.25(1) (3), F.S.A., and directed the respondent to enter an order of dismissal.
It has been brought to the attention of this court that the opinion in Florida State Board of Architecture v. Seymour, supra, has been overruled by the Supreme Court of Florida in Headley v. Baron, Fla.1969, 228 So.2d 281.
Accordingly, we grant petition for rehearing, vacate our original opinion, and deny certiorari.
Petition for rehearing granted.
CROSS, C. J., REED, J., and MINNET, JAMES F., ASSOCIATE JUDGE, concur.